Exhibit TERM LOAN AND SECURITY AGREEMENT By and between NEW WORLD BRANDS, INC. as Borrower TELES AG INFORMATIONS TECHNOLOGIEN, as Lender February 15, 2008 TABLE OF CONTENTS Page ARTICLEIDEFINITIONS 1.1. General Definitions1 1.2. Accounting Terms9 1.3. Other Definitional Terms9 ARTICLEIITERM LOAN9 2.1. Term Loan9 2.2. Repayment of Term Loan10 2.3. Use of Proceeds9 2.4. Payments and Computations10 ARTICLEIIIINTEREST AND FEES 11 3.1. Interest on Term Loan11 3.2. Interest After Event of Default11 ARTICLEIVCOLLATERAL11 4.1. Description11 4.2. Lien Documents12 4.3. Other Actions13 4.4. Searches and Certificates13 ARTICLEVCONDITIONS PRECEDENT13 ARTICLEVIREPRESENTATIONS AND WARRANTIES15 6.1. Organization and Qualification15 6.2. Liens16 6.3.No Conflict16 6.4. Enforceability16 6.5. Financial Data16 6.6. Locations of Offices, Records and Inventory16 6.7. Business Names17 6.8. Affiliates and Subsidiaries17 6.9. Judgments or Litigation17 Defaults17 6.11. Compliance with Law17 i 6.12. Compliance with Environmental Laws17 6.13. Intellectual Property18 6.14. Licenses and Permits18 6.15. Title to Property19 6.16. Labor Matters19 6.17. Investment Company19 6.18. Margin Security19 6.19. Taxes and Tax Returns19 6.20. Status of Accounts20 6.21. Material Contracts 20 6.22. Accuracy and Completeness of Information20 6.23. Solvency20 6.24. Commercial Tort Claims21 6.25. Letter of Credit Rights21 6.26. Deposit Accounts21 6.27. Anti-Terrorism Law21 6.28. Survival of Representations21 ARTICLEVIIAFFIRMATIVE COVENANTS22 7.1. Financial Information22 7.2. Existence22 7.3. Environmental Matters22 7.4. Books and Records23 7.5. Collateral Records23 7.6. Changes in Locations23 7.7. Insurance; Casualty Loss23 7.8. Taxes24 7.9. Compliance With Laws25 7.10. Fiscal Year25 7.11. Notification of Certain Events25 7.12. Collection of Accounts25 7.13. Trademarks26 7.14. Maintenance of Property26 7.15. Commercial Tort Claims26 7.16. Letter of Credit Rights26 ARTICLEVIIIFINANCIAL COVENANTS26 8.1. Current Ratio26 8.2. Debt to Worth Ratio26 ARTICLEIXNEGATIVE COVENANTS27 9.1. Liens27 9.2. Indebtedness27 9.3. Sale of Assets27 ii 9.4. Organizational Changes27 9.5. Guarantees27 9.6. Investments27 9.7. Affiliate Transactions27 9.8. Third Party Loans27 9.9. Issuance of Stock27 9.10. Amendments of Material Contracts27 9.11. Senior Debt28 9.12. Licenses, Etc28 9.13. Anti-Terrorism Laws28 9.14. Amendment of P & S Credit Documents28 ARTICLEXAPPOINTMENT AS ATTORNEY-IN-FACT28 ARTICLEXIEVENTS OF DEFAULT AND REMEDIES29 11.1. Events of Default29 11.2. Rights and Remedies upon a Default or an Event of Default31 11.3. Nature of Remedies31 ARTICLEXIITERMINATION32 ARTICLEXIIIMISCELLANEOUS32 13.1. Waivers32 13.2. JURY TRIAL32 13.3. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE32 13.4. Notices33 13.5. Assignability33 13.6. Payment of Expenses33 13.7. Indemnification34 13.8. Entire Agreement, Successors and Assigns34 13.9. Amendments35 13.10. Non-Agency of Lender35 13.11. Counterparts35 13.12. Effectiveness35 13.13 Severability35 13.14 Headings Descriptive35 13.15 Maximum Rate35 13.16 Information36 iii EXHIBITS AND SCHEDULES EXHIBITS Exhibit AForm of Term Note SCHEDULES Schedule 1.1Permitted Indebtedness Schedule 1.2Permitted Investments Schedule 1.3Permitted Liens Schedule 1.4 Subordinated Debt Schedule 6.1 Current Holders of Capital Stock Schedule 6.6Places of Business/Collateral Locations Schedule 6.7Business Names Schedule Subsidiaries and Affiliates Schedule 6.9Litigation Schedule 6.13Intellectual Property Schedule 6.15Real Property Leases Schedule 6.21Material Contracts Schedule 6.24 Commercial Tort Claims Schedule 6.25 Letter of Credit Rights Schedule 6.26 Depository Institutions/Deposit Accounts iv TERM LOAN AND SECURITY AGREEMENT THIS TERM LOAN AND SECURITY
